    Case 3:19-cv-00172-BRM-TJB Document 48 Filed 02/12/21 Page 1 of 1 PageID: 718


                   Columbus   |   Cincinnati   |   Cleveland    |   New Jersey   |   New York


                                               Javier L. Merino, Esq.*
  201-355-3440                                 JMerino@DannLaw.com                                 216-373-0536
Direct Telephone                                       Email                                           Fax


     February 12, 2021

     Via ECF
     The Honorable Brian R. Martinotti, U.S.D.J.
     United States District Court
     District of New Jersey
     402 East State Street
     Trenton, NJ 08608

     Re:     Kimberly Duncan v. Wells Fargo Bank, N.A.
             Civil Action No.: 3:19-cv-00172-BRM-TJB

     Dear Judge Martinotti:

     The undersigned are counsel for Plaintiff Kimberly Duncan (“Plaintiff”) and Defendant Wells
     Fargo Bank, N.A. (“Defendant”; collectively, the “Parties”), respectively. The Parties write to
     advise the Court that they are in discussions regarding potential resolution of Plaintiff’s claims.
     The Parties therefore propose that the Court stay this action for a period of eight weeks, until April
     1, 2021, at which time the Parties will update the Court as to whether a further stay of the case is
     requested.

     Very truly yours,

     DANNLAW

     /s/ Javier L. Merino
     Javier L. Merino, Esq.
     Counsel for Kimberly Duncan

     WINSTON & STRAWN LLP

     /s/ Angela A. Smedley
     Angela A. Smedley, Esq.
     Counsel for Wells Fargo Bank, N.A.


 NJ Address                                         DannLaw.com                                      NY Address
 372 Kinderkamack Rd Ste 5                          877-475-8100                           42 Broadway, 12th Floor
 Westwood, NJ 07675                            *Licensed in NJ and NY                         New York, NY 10007
                                                                                            By Appointment Only
